COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    ERIC GOMEZ,                                         §
                                                                          No. 08-19-00250-CV
                       Appellant,                       §
                                                                             Appeal from the
    v.                                                  §
                                                                            53rd District Court
    CITY OF AUSTIN,                                     §
                                                                         of Travis County, Texas
                       Appellee.                        §
                                                                       (TC# D-1-GN-16-002710)

                                               OPINION

          Appellant, Eric Gomez, appeals the trial court’s decision overruling his Batson 1 challenge

on a peremptory strike exercised by Appellee, City of Austin, at trial. 2 Appellant sued for

discrimination based on ethnicity and national origin after Appellee terminated his employment.

          During voir dire, Appellant objected to Appellee’s use of a peremptory strike against one

of the only Hispanic prospective jurors in the strike zone. The trial court overruled Appellant’s

objection following the three-step Batson inquiry. Following trial, in a unanimous verdict, the jury

found no discrimination had occurred.



1
    Batson v. Kentucky, 476 U.S. 79 (1986).

2
  This case was transferred from the Third Court of Appeals pursuant to the Texas Supreme Court’s docket
equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedent of the Third Court of Appeals to
the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
       In his sole issue, Appellant claims the trial court abused its discretion in overruling his

Batson challenge. We disagree.

                                 FACTUAL BACKGROUND

       Appellant sued Appellee for employment discrimination following his termination in

January of 2016. At trial, Appellee struck Venire Member 8 using a peremptory strike. Venire

Member 8, in her juror information sheet, identified herself as Hispanic-Asian and was raised in

Mexico. Appellant objected to Appellee’s use of a peremptory strike against Venire Member 8.

Appellant claimed that as one of very few Hispanic venire members and having given some

answers indicating she was more pro-defense than pro-plaintiff, Appellant believed Appellee

struck her because she was Hispanic and from Mexico.

       Appellee’s counsel responded he was unaware of her country of origin and struck her

because she disagreed with a question posed by Appellant’s counsel regarding whether some

discrimination lawsuits are frivolous. He also stated Venire Member 8 responded she would not

require a greater standard of proof than preponderance of the evidence in proving discrimination,

Additionally, Appellee maintained she did not agree with the proposition it was hard to believe a

Hispanic supervisor would discriminate against a Hispanic employee.

       Appellant countered Venire Member 8 had indicated she would require a higher burden of

proof to show mental anguish damages and would have difficulty awarding mental anguish

damages. He also pointed out, other venire panelists who answered the same as Venire Member 8

on several questions, but were not Hispanic, served on the jury.

       The trial court denied Appellant’s Batson challenge and the strike against Venire Member

8 was upheld. Following the trial, the jury unanimously returned a verdict in favor of Appellee,


                                                2
answering the liability question on discrimination in the negative.

                                          DISCUSSION

       In his sole issue on appeal, Appellant contends the trial court abused its discretion when it

overruled his Batson challenge as to Venire Member 8. Appellant argues Appellee struck Venire

Member 8 based on her Mexican national origin and her race, which she labeled as “Asian-

Hispanic” on her information sheet. Appellee counters it provided a race-neutral explanation for

the peremptory strike and Appellant failed to meet his burden of showing intentional

discrimination.

                                        Standard of Review

       We review a trial court’s ruling on a Batson challenge for an abuse of discretion. Davis v.

Fisk Elec. Co., 268 S.W.3d 508, 515 (Tex. 2008). “A trial court abuses its discretion if its decision

‘is arbitrary, unreasonable, and without reference to guiding principles.’” Goode v. Shoukfeh, 943

S.W.2d 441, 446 (Tex. 1997)(citing Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666

(Tex. 1996)). As the reviewing court, “we may not substitute our judgment for that of the trial

court with respect to resolution of . . . matters committed to the trial court’s discretion.” Lucchese

Boot Co. v. Licon, 388 S.W.3d 365, 372 (Tex.App.—El Paso 2012, no pet.). The Texas Supreme

Court noted the abuse of discretion standard is “‘demanding but not insatiable,’” and although we

defer to the trial court’s discretion, we are not precluded from undertaking a review of alleged

Batson errors. Davis, 268 S.W.3d at 515-16 (citing Miller-El v. Dretke, 545 U.S. 231, 240

(2005)(“Miller-El II”)).

                                          Applicable Law

       Generally, parties in civil actions are each allowed to exercise six peremptory strikes to


                                                  3
strike potential jurors from the panel without any reason or explanation. TEX.R.CIV.P. 232, 233.

However, using peremptory strikes to remove potential jurors based on their race is

unconstitutional. See Batson, 476 U.S. at 89. “Race,” in this context, “encompasses notions of

ancestral line and ethnicity.” Wamget v. State, 67 S.W.3d 851, 857 (Tex.Crim.App. 2001); see also

Salazar v. State, 795 S.W.2d 187, 193 (Tex.Crim.App. 1990)(Hispanic ethnicity constitutes “race”

for purposes of showing cognizable racial group for Batson challenge).

       Batson challenges are reviewed and resolved by a three-step inquiry. Batson, 476 U.S. at

97; Davis, 268 S.W.3d at 514 n.4. The first step requires the challenging party to establish a prima

facie case of racial discrimination. Batson, 476 U.S. at 97; Davis, 268 S.W.3d at 514 n.4. In making

its prima facie case, the challenging party may look at “the totality of the relevant facts” and draw

an inference showing discriminatory purpose. Batson, 476 U.S. at 93-94. To satisfy its initial

burden, the challenging party “must show that relevant circumstances raise an inference that the

[striking party] made a race-based strike.” Jones v. State, 531 S.W.3d 309, 318 (Tex.App.—

Houston [14th Dist.] 2017, pet. ref’d).

       If the challenging party makes its prima facie showing, the second step shifts the burden to

the striking party to produce a race-neutral explanation for the strike(s). Batson, 476 U.S. at 98;

Davis, 268 S.W.3d at 514 n.4. The reason must be stated as articulately as possible “and stand or

fall on the plausibility of the reasons [the attorney] gives.” Miller-El II, 545 U.S. at 252. However,

the race-neutral explanation is merely a burden of production. Murphy v. Arcos, 615 S.W.3d 676,

686 (Tex.App.—Dallas 2020, pet. filed)(citing Peetz v. State, 180 S.W.3d 755, 758-59

(Tex.App.—Houston [14th Dist.] 2005, no pet.)). “This means that the reason offered need not be

‘persuasive or even plausible,’ so long as it is clear, reasonably specific, and ‘based on something


                                                  4
other than the juror’s race.’” Murphy, 615 S.W.3d at 686 (citing Purkett v. Elem, 514 U.S. 765,

768 (1995) and Goode, 943 S.W.2d at 445)). The trial court must only determine whether the

explanation provided is facially valid. Purkett, 514 U.S. at 768.

       If the striking party provides a race-neutral explanation, the final step requires the

challenging party to prove “purposeful racial discrimination” in light of “‘all relevant

circumstances[.]’” Davis, 268 S.W.3d at 514 n.4; Miller-El II, 545 U.S. at 232. Only at the third

step does the “persuasiveness of the justification for the challenge become[] relevant.” Davis, 268

S.W.3d at 514 n.4. “[A]t this stage . . . implausible justifications for striking potential jurors ‘may

(and probably will) be found [by the trial court] to be pretexts for purposeful discrimination.’” Id.

(citing Goode 943 S.W.2d at 445-46). However, “‘the ultimate burden of persuasion regarding

racial motivation rests with, and never shifts from, the opponent of the [peremptory] strike.’” Id.

(citing Goode, 943 S.W.2d at 445-46).

       The Texas Supreme Court in Davis considered the five factors outlined by the United States

Supreme Court in its decision Miller-El II to examine “‘all relevant circumstances.’” Davis, 268

S.W.3d at 511-512 (citing Miller-El II, 545 U.S. at 240). They first analyzed the statistical data of

the prosecution’s use of peremptory strikes; in other words, what percentage of eligible African-

American venire persons that were struck peremptorily. Id. at 512 (citing Miller-El II, 545 U.S. at

241). The second factor involved a comparative juror analysis, in which the Supreme Court

conducted a comparison of the Black venire panelists who were excised by peremptory strikes

compared to the White panelists that served on the jury. Id. The third factor was the striking-party’s

decision to use the jury shuffle, which the United States Supreme Court held could “‘indicate

decisions probably based on race.’” Id. (citing Miller-El II, 545 U.S. at 253). Fourth, the Supreme


                                                  5
Court considered the number and quality of voir dire questions posed to Black versus Non-Black

panel members. Davis, 268 S.W.3d at 513-14 (citing Miller-El II, 545 U.S. at 255). Finally, the

court examined the striking-party’s history, if any, of striking minority venire persons from juries.

Id. at 514 (citing Miller-El II, 545 U.S. at 263).

                                                       Analysis

         In this case, Appellant objected to Appellee striking Venire Member 8, stating “[T]here

was only one person within the strike zone who is Hispanic descent or had Mexico as their origin[,]

that is . . . juror No. 8. . . . So the only reason that we can think that defense would have struck the

only person of Mexican origin from the jury, given all the information we have on her, is because

of their place of origin, Mexico[.]” 3 Appellant argued Venire Member 8’s pro-defense voir dire

responses should have made her favorable to Appellee, but instead was peremptorily struck by

Appellee. Finally, he pointed out other venire members who responded in similarly to Venire

Member 8 were not struck by Appellee. We find Appellant’s objection and his reasons for making

it raise an inference of racial discrimination, satisfying the first step of a Batson objection.

         Appellee responded Venire Member 8 was struck because she did not agree the pendulum

had swung too far in the opposite direction, resulting in frivolous claims of discrimination.

Appellee’s counsel stated, “[VM8] was also a panelist who did not respond that she would have

any sort of problem with a preponderance of the evidence standard implied here.” He also argued


3
   The Court of Criminal Appeals, citing Saint Francis College v. Al-Khazraji, 481 U.S. 604, 613 (1987), distinguished
between discrimination based “solely on the country where one was born, which would not be viewed as race
discrimination, and discrimination based on one’s ancestral line or ethnicity, which would constitute race
discrimination[.]” Wamget, 67 S.W.3d at 858. Had Appellant invoked solely Venire Member 8’s country of origin as
the reason for the strike, we are not convinced he would have satisfied his initial burden in step one of the Batson
challenge process. See Wamget, 67 S.W.3d at 859 (“[T]he country of one’s birth, standing alone, is race-neutral. While
it may be an indication of ethnicity, more would be needed.”). Here, because Appellant invoked not only her country
of origin but her Hispanic ethnicity as well, he adequately established her ethnicity for purposes of Batson. Id. at 857-
58.
                                                           6
she disagreed with the idea it was hard to believe one member of an ethnic group would

discriminate against another member of the same ethnic group. Each of these responses favor

plaintiff-Appellant and worked against defendant-Appellee. We find this explanation satisfies the

burden placed on Appellee to produce a race-neutral explanation for exercising a peremptory strike

against Venire Member 8.

       The third step of the Batson process arguably requires the most scrutiny to ascertain the

plausibility of the race-neutral reasons provided by the strike proponent and determine, by totality

of the circumstances, whether purposeful discrimination occurred. As the Texas Supreme Court

did in Davis, we review the five Miller-El II factors in examining the totality of relevant

circumstances. Davis, 268 S.W.3d at 514 n.4; Miller-El II, 545 U.S. at 232. Both Davis and Miller-

El II involved discrimination based on a venire person being Black. Since Appellant identified

Venire Member 8’s Hispanic ethnicity as the basis of Appellee’s reason for using a peremptory

strike against her, our analysis focuses on Appellee’s treatment of Hispanic venire persons

compared to non-Hispanic venire persons.

            Factor One: Statistical Data of Appellee’s Use of Peremptory Strikes

       In considering the first factor, the Texas Supreme Court analyzed statistical data of the

prosecution’s use of peremptory strikes against eligible African-American venire persons. Davis,

268 S.W.3d at 512 (citing Miller-El II, 545 U.S. at 241). Turning to the case at hand, we undertake

the same analysis for the Hispanics on the venire panel.

       Of the entire fifty-six-person venire panel, five potential jurors identified themselves as

Hispanic, including Venire Member 8 who identified herself as Hispanic-Asian. Of those five,

three were within the zone of eligible jurors, meaning their location within the venire panel offered


                                                 7
a reasonable likelihood they would be either chosen or struck for jury placement. Of these three,

Appellee struck only Venire Member 8. Appellant struck one of the remaining two, and the third

was placed on the jury. Accordingly, Appellee struck one-third of the eligible Hispanic panel

members. At first blush and in isolation, this fact might be significant. However, Appellant struck

the other third of eligible Hispanic venire persons, and the remaining third served on the jury.

Considering Hispanic persons composed approximately nine percent of the panel, it might also

appear significant that almost double that figure—sixteen and two-thirds percent—were struck

using Appellee’s peremptory strikes. The fact remains, Appellant used only one strike out of six

against a Hispanic venire person. Contrast the figures here with the analysis in Davis. There,

Appellee struck eighty-three percent—five out of six—of the African American members of the

venire out of twenty-four potential jury members who remained after strikes for cause or by

agreement. Davis, 268 S.W.3d at 516.

                           Factor Two: Comparative Juror Analysis

       The second factor is a comparative juror analysis. The Davis Supreme Court, for the

second factor, compared Black venire panelists who were struck in contrast to White panelists that

served on the jury. Id. Specifically, where the strike-proponent offered a reason for striking a

minority panel member which did not also apply to strike a non-minority panel member, it tended

to prove purposeful discrimination. Id. at 512.

       Here, the original reason offered by Appellee for striking Venire Member 8 was her initial

disagreement with the sentiment some currently filed discrimination lawsuits are frivolous. As

Appellant points out, she then changed her answer to agree with the statement after receiving

clarification on what the question potential jurors were being asked. Appellee urges this Court to


                                                  8
focus on Venire Member 8’s initial hesitancy to agree with the statement, and her lack of clarity

on the issue at the outset. Of the remaining eligible panel members who were not already struck

for cause or by agreement, six other venire members, all non-Hispanic, also did not agree with the

statement but went on to serve on the jury.

       Additionally, Appellee stated it struck Venire Member 8 because she “did not respond that

she would have any sort of problem with a preponderance of the evidence standard implied here.”

Appellee is referring to a question posed to the entire panel by Appellant regarding their burden of

proof. According to Appellee, Appellant’s framing of the question sought to identify potential

jurors who would require a higher burden of proof to show discrimination. In Appellee’s view,

Venire Member 8’s answer favors the plaintiff’s case. Venire Member 8 was not among the five

venire members who indicated they would require a higher burden of proof from Appellant on his

discrimination claim. However, eleven other potential jurors who also did not raise their card in

agreement with counsel’s statement did not have a peremptory strike used against them and served

on the jury. Of these eleven, all but one was non-Hispanic.

       Finally, Appellee claims it struck Venire Member 8 for not agreeing it was “hard to

believe,” albeit not impossible, that one Hispanic person would discriminate against another

Hispanic person. In other words, Venire Member 8 believed one Hispanic person could

discriminate against another. Appellee’s view is Venire Member 8’s answer favors the plaintiff’s

case. When counsel asked the venire panel this question, almost half the members on the panel

raised their cards. Of those who did not, like Venire Member 8, six potential jurors—all non-

Hispanic—served on the jury.

       In summary, Venire Member 8 gave two answers seeming to approve of Appellant’s


                                                 9
position. On its face, this appears to support Appellee’s reason to want her struck from the pool of

potential jurors. However, for each answer given, half a dozen or more other venire members

answered in kind and Appellee did not use a peremptory strike against them. In fact, Venire

Members 2, 3, 32, and 46 answered identically as Venire Member 8 on all three questions and

were not struck. All four of these potential jurors were non-Hispanic.

                             Factor Three: Use of the Jury Shuffle

       The third factor was the striking-party’s decision to use the jury shuffle, which the United

States Supreme Court held could “‘indicate decisions probably based on race.’” Davis, 268 S.W.3d

at 513 (citing Miller-El II, 545 U.S. at 253). Here, only Appellant requested a jury shuffle.

Accordingly, we find this factor does not suggest purposeful discrimination on Appellee’s part.

    Factor Four: Quantity and Quality of Questions Posed to Minority Panel Members

       Fourth, the Supreme Court considered the number and quality of voir dire questions posed

to Black versus Non-Black panel members. Davis, 268 S.W.3d at 513-14 (citing Miller-El II, 545

U.S. at 255). Here, the Hispanic venire panel members were Venire Members 8, 23, 34, 50, and

56. Other than Venire Member 8, only Venire Members 23 and 34 were within the strike zone.

The record does not indicate, nor does Appellant allege, that Appellee targeted Hispanic members

of the jury panel with questioning or asked disparate questions to Non-Hispanic venire members

compared to Hispanic venire members.

       Counsel for Appellee asked a single question to Venire Member 8, which he posed to

several Non-Hispanic venire members ahead of her. He asked if Appellant failed to satisfy his

burden of proof showing discrimination, whether venire members would still award him money

because they liked him as a person. He asked the venire members to respond on a scale of one to


                                                10
ten, with a “one” if they disagreed with an award of damages under such circumstances or a “ten”

if they agreed to an award of damages if Appellant did not satisfy his burden on liability. Venire

Member 8 indicated she was a “one,” meaning she would not agree to award damages if Appellant

failed to meet his burden of proof on discrimination. During this questioning, Appellee’s questions

to the venire members, the record reflects nothing indicates disparate treatment of questioning

Hispanic panel members.

       Factor four does not tend to show purposeful discrimination by Appellee.

                  Factor Five: History of Striking Minority Venire Persons

       Finally, the court examined the striking-party’s history, if any, of striking minority venire

persons from juries. Davis, 268 S.W.3d at 514 (citing Miller-El II, 545 U.S. at 263). Appellant did

not provide any evidence of Appellee having any such history. Accordingly, the fifth factor does

not indicate Appellee’s purposeful discrimination in striking Venire Member 8.

                            Totality of the Relevant Circumstances

       Considering the comparative analysis of the other potential jurors’ answers, it is notable

that four other venire members, none were Hispanic, answered identically to Venire Member 8

and Appellee did not employ peremptory strikes against them. However, of the five Miller-El II

factors, this is the only factor which could be viewed as discriminatory. However, when considered

in totality with the remaining factors, as we are bound to do, we are not convinced to the necessary

degree the comparative analysis alone sufficiently proves intentional discrimination by Appellee.

We thus do not believe the trial court abused its discretion when it overruled Appellant’s Batson

challenge to Appellee’s peremptory strike on Venire Member 8. It appears to us the trial court

exercised proper discretion, guided by the law outlined in Batson, Miller-El II, Davis, and their


                                                11
progeny and ruled reasonably based on their principles. While a different trial judge may have

ruled differently based on the same assessment, it is improper for us, as the reviewing court, to

substitute our opinion for the trial court’s where it did not act arbitrarily, unreasonably, or without

reference to guiding principles. See Lucchese Boot Co., 388 S.W.3d at 372. Accordingly, we

uphold the ruling by the trial court overruling Appellant’s Batson challenge.

       Appellant’s sole issue is overruled.

                                          CONCLUSION

       We conclude, based on the record of the Miller-El II factors, the trial court did not abuse

its discretion in overruling Appellant’s Batson challenge as to Venire Member 8.

       Having overruled Appellant’s sole issue on appeal, we affirm the trial court’s judgment.



May 26, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  12